  Case 19-01866       Doc 32   Filed 05/03/19 Entered 05/05/19 17:27:39                  Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      19-01866
KIMBERLY L. SUTHERLAND                        )
                                              )                Chapter: 13
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Joliet
               Debtor(s)                      )

                                   Order Modifying Automatic Stay

       This matter coming before the court for hearing on YORKSHIRE SQUARE TOWNHOME
OWNERS ASSOCIATION'S Motion for Relief from Stay pursuant to Section 362 of the Bankruptcy
Code, due notice having been given to the parties in interest, the court having jurisdiction of the subject
matter and the parties and being fully advised in he premises,

  IT IS HEREBY ORDERED THAT:

  1. YORKSHIRE SQUARE TOWNHOME OWNERS ASSOCIATION'S Motion for Relief from
Stay as to 209 N. Commerce Street, Aurora, Illinois 60504 is granted.

  2. The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: May 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
